
	
		II
		109th CONGRESS
		2d Session
		S. 4070
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Akaka (for himself
			 and Mr. Inouye) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To exempt children of certain Filipino World War II
		  veterans from the numerical limitations on immigrant visas.
	
	
		1.Exemption from immigrant visa
			 limitSection 201(b)(1) (8
			 U.S.C. 1151(b)(1)) is amended by adding at the end the following:
			
				(F)Aliens who are eligible for a visa
				under paragraph (1) or (3) of section 203(a) and are the children of a citizen
				of the United States who was naturalized pursuant to section 405 of the
				Immigration Act of 1990 (8 U.S.C. 1440
				note).
				.
		
